TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00527-CV



                In re Germania Select Insurance Company and Shana Muske


                      ORIGINAL PROCEEDING FROM HAYS COUNTY



                            MEMORANDUM OPINION


               Relators Germania Select Insurance Company and Shana Muske have filed an

unopposed motion stating that they have reached a settlement agreement with the real party in

interest and requesting that this original proceeding be dismissed. We grant the motion and dismiss

the petition for writ of mandamus. See Tex. R. App. P. 42.1(a)(1).



                                             __________________________________________

                                             David Puryear, Justice

Before Justices Puryear, Pemberton, and Field

Filed: November 18, 2016